Citation Nr: 0815427	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
back and psychiatric disabilities and granted nonservice-
connected pension benefits.  The veteran perfected an appeal 
of the denials of service connection for the back and 
psychiatric disorders and the effective date of his grant of 
nonservice-connected pension benefits.
 
In a statement dated on June 28, 2002 and received on July 
26, 2002, the veteran stated that he wished to cancel his 
hearing.  His request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2007).  In this statement, he also 
indicated that he wanted to withdraw his appeal of the 
effective date for his pension.

In October 2003, the Board dismissed the veteran's appeal for 
an earlier effective date for his pension and remanded the 
issues of service connection for a back and psychiatric 
disorders for additional development.  These issues are again 
before the Board for further appellate review. 


FINDINGS OF FACT

1. There is no competent medical evidence showing the 
veteran's back disorder is related to service.

2. There is no competent medical evidence showing the 
veteran's acquired psychiatric disorder is related to 
service.
 



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).    

2.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in May 2004 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a May 2007 supplemental statement of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA medical records, examination 
reports and lay statements have been associated with the 
record.  The veteran's service medical records are missing 
from the claims file.  The National Personnel Records Center 
(NPRC) has indicated that the records were in a claims file 
that was lost.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), the United States Court of Appeals for the Federal 
Circuit held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  The RO has made several attempts to locate the 
veteran's service medical records but has received responses 
that the records are unavailable.  In addition, the RO has 
made several attempts to obtain the veteran's treatment 
records since his release from service, including those from 
the Lyons VA medical center (VAMC), where the veteran asserts 
he was treated following service.  However, the RO has 
received responses that these records are unavailable.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  The veteran also 
indicated he was treated at the Manhattan, New York VAMC, and 
the RO made several attempts to locate these records.  In 
August 2006, the veteran submitted a statement asking VA to 
continue with his appeal without these records.  The VA did 
receive two treatment records from the Manhattan VAMC after 
the veteran submitted his statement.  VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  The appellant was 
afforded VA medical examinations in April 2000.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - back disorder

The veteran contends that he fell in a fox hole while in 
combat in Vietnam and injured his neck and back.  He asserts 
that he was treated in service and had x-ray studies were 
completed.  

As noted above, the veteran's service medical records are not 
available.  The first post-service medical record showing 
reports of neck pain is a February 1989 VA medical record 
that shows that the veteran was in a motor vehicle accident 
one week prior.  The veteran reported left cervical 
trapezious discomfort that had begun the day before the 
examination.  An April 1997 VA medical record shows treatment 
for moderate low back strain.  The veteran reported he had 
been having back pain for one week.  An August 1999 VA 
medical record shows that the veteran had lumbosacral 
paravertebral tenderness radiating toward both feet and that 
he was diagnosed with degenerative joint disease of the 
spine.

An April 2000 VA general medical examination shows that the 
veteran had chronic low back pain with mild paralumbar 
muscular spasm and no evidence of other pathology except 
history of myalgia.  A contemporaneous VA spine examination 
report shows that the veteran reported that he did not have 
any low back pain.  He reported severe bouts of pain over the 
previous year.  He did not use crutches or a back brace.  He 
reported that during the previous year when he was bending to 
grab furniture as a mason cabinet maker, he hurt his back and 
had treatment for three months, had an electromyography (EMG) 
done which showed radiculopathy.  Upon examination, there was 
mild objective evidence of painful motion on all movements of 
the cervical and lumbar spine.  There was no cervical or 
lumbar paravertebral muscle spasm.  There was objective 
weakness of the left ankle, dorsiflexor muscle, extensor 
hallus longus with a muscle strength of 4/5.  There was mild 
tenderness to palpation on lumbar paravertebral muscles.  
There were no postural abnormalities of the back or fixed 
deformities.  There was no cervical or lumbar paravertebral 
muscle spasm.  The veteran had diminished pinprick and smooth 
sensation on the left S1 dermatome of the foot.  He had a two 
centimeter muscle atrophy of the left calf.  He had absent 
triceps muscle reflexes.  Biceps and brachioradialis muscle 
reflexes were 2+ bilateral and symmetric.  Knee jerks were 2+ 
bilateral and symmetric.  Ankle jerks were 1+ bilaterally.  
He had a normal gait cycle.  The diagnosis was clinical 
bilateral C7 radiculopathy and clinical left S1 lumbar 
radiculopathy.  

A July 2002 VA medical record shows that the veteran had 
chronic back pain.  A September 2002 VA medical record 
reflects the veteran's reports of severe cervical spine pain.  
Upon examination, the veteran had diffuse tenderness and 
straightening of the cervical spine and limited range of 
motion in flexion, extension and rotation.  A July 2004 VA 
medical record shows that the veteran had chronic cervical 
pain secondary to degenerative joint disease and bulging 
discs.  The diagnosis was L5, S1 radiculopathy.  A May 2005 
magnetic resonance imaging (MRI) study of the veteran's 
lumbar spine revealed minimal discogenic disease at L4-L5 
interspace.  

The Board notes that the veteran has asserted that he was in 
combat when he fell into a fox hole. A review of the 
veteran's Form DD Form 214 shows that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal. None of these awards is 
conclusive as to the issue of combat status.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering these statements in order to make a 
medical diagnosis, but instead for the purpose of 
establishing the in-service incident and the residuals.  He 
is competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In the present case, 
although the veteran has reported that he has had spine 
problems since he left service, neck or back treatment is not 
shown until 1989.  While the veteran has been receiving 
treatment since that time, there is no medical evidence that 
the veteran had been receiving treatment for his back since 
he left service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for worsening symptoms since service to be more persuasive 
than the recollection of symptoms in the distant past.  As 
such, although sincere in his beliefs, the veteran is not 
found to be credible in relating a history of spine problems 
since he left service and of ongoing treatment following 
service.  There is simply no medical evidence to support 
these contentions.  

The veteran has submitted a statement with his contention 
that he had reported to police that he lost his wallet, and 
VA identification cards, in 1986.  He further contends that 
he does not recall an accident as noted in his February 1989 
VA medical record reflecting the veteran's reports of left 
cervical trapezious discomfort.  He asserts that someone else 
must have used his missing VA identification card to obtain 
treatment for injuries from a motor vehicle accident.  There 
is no evidence in the record to support the veteran's 
contentions.  However, even if his statements proved to be 
true, this would mean the first post-service medical records 
showing treatment for a back condition would be the VA record 
reflecting treatment for moderate low back strain in April 
1997, over 25 years after his separation from service.   As 
noted above, a prolonged period without medical complaint can 
be considered as evidence against the claim.  Maxson, supra.  

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the spine, and that arthritis 
is considered a chronic disease for which service connection 
on a presumptive basis is available if it manifests to a 
compensable degree within one year after separation from 
service.  However, as there is no evidence that the veteran's 
arthritis of the spine manifested within one year of his 
separation from service in October 1970, service connection 
on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 
3.309 (2007).

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his neck and back disorders and active 
service.  The first evidence of treatment for a disorder of 
the spine is in 1989, nineteen years after the veteran left 
service.  While the veteran has received ongoing treatment 
for his neck and back pain, none of the examiners linked his 
disorders to an incident in service.  In fact, in 1989, the 
veteran reported that his neck pain began the day before the 
examination in April 1997, he reported he had been having 
back pain for one week.  In the absence of in-service 
treatment and competent medical evidence linking a disorder 
to service, additional development is not warranted.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for a neck or back condition.  Accordingly, the 
service-connection claim for a back disorder is denied.  

Service connection - acquired psychiatric disorder

The veteran contends that he has generalized anxiety disorder 
that is related to service and therefore should be service-
connected.
 
As noted above, the veteran's service medical records are not 
available.  The first post-service medical record showing a 
diagnosis of a psychiatric disorder is a July 1999 VA medical 
record wherein the veteran reports that he had been 
hospitalized four years earlier due to his nervous problem.  
An August 1999 VA medical record reflects a diagnosis of 
anxiety disorder/depression.  A February 2000 VA medical 
record notes a diagnosis of anxiety disorder. 

An April 2000 VA mental disorders examination report shows 
that the veteran reported that he loses his temper easily and 
could not control himself.  He was charged with assault in 
New York after making death threats towards his common law 
wife.  He reported that he liked to drink, but that he became 
agitated and violent, easily losing his mind.  He reported 
that he had his greatest problems when he was drunk.  He also 
reported using cocaine, marijuana and heroin.  He reported 
that he could not sleep, even with medications, and that he 
would forget things and have "black outs" which he claimed 
also happened when he was in the service.  Upon examination, 
the veteran was clean, neatly dressed and groomed.  He was 
alert and oriented times three.  His mood was anxious and his 
affect exhibited full range.  His attention, concentration 
and memory were good.  His speech was clear and coherent.  He 
was not hallucinating and was not suicidal or homicidal.  His 
insight and judgment were fair and he exhibited good impulse 
control.  His urine tests at the time of the examination were 
positive for cocaine and cannibus.  The diagnosis was 
polysubstance dependence: alcohol, cocaine and cannibus, 
opiates dependence, in remission, and anxiety disorder, not 
otherwise specified.  

A June 2000 VA medical record reflects a diagnosis of anxiety 
disorder and alcohol abuse.  A September 2000 VA medical 
record shows a diagnosis of depressive disorder.  VA medical 
records show treatment for depression and generalized anxiety 
disorder from November 2001 to September 2003.     

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his acquired psychiatric disorder and 
active service.  The first evidence of treatment for a 
psychiatric disorder is in July 1999, when the veteran 
reported that he had been hospitalized four years earlier due 
to his nervous problem.  While this is not shown by the 
evidence of record, even if this were true, his 
hospitalization would have been over 20 years after the 
veteran left service.  While the veteran has received ongoing 
treatment for his psychiatric disorders, none of the 
examiners liked his disorders to service.  In the absence of 
in-service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, 
the preponderance of the medical evidence is against service 
connection for an acquired psychiatric disorder.  
Accordingly, the service-connection claim for an acquired 
psychiatric disorder is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied

Service connection an acquired psychiatric disorder is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


